      Case 2:17-cv-00358-RMP      ECF No. 62    filed 08/01/19   PageID.533 Page 1 of 4
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



 1                                                               Aug 01, 2019
                                                                      SEAN F. MCAVOY, CLERK

 2

 3

 4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 5

 6    RONALD W. ROUSH and JAMES
      H. HUNTER,                                  NO: 2:17-CV-358-RMP
 7
                                Plaintiffs,       NOTICE SETTING TELEPHONIC
 8                                                SCHEDULING CONFERENCE
            v.
 9
      AKAL GROUP OF COMPANIES,
10    LLC, doing business as Akal
      Security, Inc.,
11
                                Defendant.
12

13         A.     Telephonic Scheduling Conference

14         PLEASE TAKE NOTICE that a telephonic scheduling conference will be

15   held on the date and time noted below. Counsel and pro se parties shall use the

16   following information to participate in the hearing:

17                DATE: September 10, 2019 at 2:30 p.m.
                  PHONE NUMBER: 1-888-363-4749
18                ACCESS CODE: 6699898

19         Speaker phones are not compatible with the Court's sound system and

20   may not be used. Please listen carefully and follow the automated instructions so

21   that you will be added to the conference in a timely manner.


     NOTICE SETTING TELEPHONIC SCHEDULING CONFERENCE - 1
         Case 2:17-cv-00358-RMP      ECF No. 62    filed 08/01/19   PageID.534 Page 2 of 4




 1            B.   The provisions of Fed. R. Civ. P. 26 apply. The parties shall confer at

 2   least fourteen (14) days in advance of the scheduling conference and shall be

 3   prepared to discuss at the scheduling conference the following issues:

 4                 1.    Whether service is complete and, if not, the expected date of

 5                       completion;

 6                 2.    Whether jurisdiction, venue, and standing are proper;

 7                 3.    Whether the parties consent for this matter to be tried before a

 8                       magistrate judge;

 9                 4.    The nature and basis of their claims (brief summary);

10                 5.    A preferred trial date and estimated length of trial;

11                 6.    Anticipated motions;

12                 7.    Arrangement for the disclosures required under Fed. R. Civ. P.

13                       26(a)(1);

14                 8.    A proposed Discovery Plan as discussed in Fed. R. Civ. P. 26(f).1

15                 This plan shall include the disclosures required under Rule 26(a)(1)

16                 and shall also include a time and platform agreed upon for the exchange

17                 of e-discovery, if any;

18                 9.    Whether class certification is alleged. The parties shall include a

19                       suggested cut-off date as outlined in Local Rule 23.1;

20
     1
      The parties are encouraged to use the following link for arriving at interim
21   deadlines by inserting a proposed trial date: http://www.waed.uscourts.gov/civil-trial-
     dates.

     NOTICE SETTING TELEPHONIC SCHEDULING CONFERENCE - 2
      Case 2:17-cv-00358-RMP      ECF No. 62   filed 08/01/19   PageID.535 Page 3 of 4




 1             10.   Whether the case involves a beneficial interest claim of a minor

 2                   or incompetent that requires appointment of a Guardian ad litem;

 3             11.   The appropriateness of special procedures such as consolidation

 4                   of actions for discovery or pretrial, reference to a master or

 5                   magistrate, to arbitration, to the Judicial Panel on Multi-district

 6                   Litigation, or application of the procedures included in the

 7                   Manual for Complex Litigation;

 8             12.   Modification of the standard procedures due to the relative

 9                   simplicity or complexity of the action or proceeding;

10             13.   Feasibility of bifurcation, or otherwise structuring sequence of

11                   the trial;

12             14.   Whether there will be a point in the litigation when the parties

13                   can conduct meaningful settlement discussions or participation in

14                   another form of alternative dispute resolution;

15             15.   Identification of any issues that should be certified to the state

16                   Supreme Court; and

17             16.   Any other matters which may be conducive to the just, efficient,

18                   and economical determination of the action or proceeding,

19                   including the definition or limitation of issues.

20        C.   On or before September 3, 2019, the parties shall file the following:

21


     NOTICE SETTING TELEPHONIC SCHEDULING CONFERENCE - 3
      Case 2:17-cv-00358-RMP      ECF No. 62     filed 08/01/19   PageID.536 Page 4 of 4




 1               1.     Consent Form: The parties shall complete the attached Consent

 2         Form and return it to the Clerk of the Court, as instructed, advising whether

 3         the parties consent to this case being tried by a United States Magistrate

 4         Judge. See 28 U.S.C. § 636 as amended;

 5               2.     Statement Identifying Corporate Information: Any non-

 6         governmental corporate party to this action shall file a statement identifying

 7         all its parent corporations and listing any publicly held company that owns

 8         10% or more of the party’s stock. Counsel have an ongoing responsibility to

 9         supplement this information;

10               3.     Joint Status Report (Fed. R. Civ. P. 26(f)): The parties shall

11         file a Joint Status Report (or separate reports if necessary), reflecting the

12         results of their conference and the parties’ position with respect to each

13         subject outlined in section B of this Notice.

14         Counsel are expected to comply with the spirit of Rule 26 and seek to

15   minimize the time and expense of discovery.

16         DATED August 1, 2019.

17
                                                SEAN F. McAVOY
18                                           DISTRICT COURT CLERK

19                                                 s/Michelle M. Fox
                                                   MICHELLE M. FOX
20                                                   Deputy Clerk

21


     NOTICE SETTING TELEPHONIC SCHEDULING CONFERENCE - 4
